                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

 MICHAEL VOGT,
 on behalf of himself and all others
 similarly situated,

                  Plaintiff,

         v.                                                  No. 2:16-cv-04170-NKL

 STATE FARM LIFE
 INSURANCE COMPANY,

                  Defendant.

                                               ORDER

       Plaintiffs move for an order shifting to State Farm the costs of notice and distribution of

the net damages. Doc. 427. For the reasons set forth below, the motion is denied.


  I.   DISCUSSION

              a. Costs of Notice

       The Supreme Court has held that “courts must not stray too far from the principle . . . that

the representative plaintiff should bear all costs relating to the sending of notice because it is he

who seeks to maintain the suit as a class action.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S.

340, 359 (1978). “[O]rdinarily there is no warrant for shifting the cost of the representative

plaintiff’s performance of th[o]se tasks [necessary to send the class notice] to the defendant.” Id.

at 356. Even after the defendant’s liability is established, “the proper placement of notice costs is

best left to the sound discretion of district courts . . . . The district courts are not required in all

cases to shift notice costs but instead may consider the totality of circumstances to decide whether

shifting notice costs is just in that particular case.” Hunt v. Imperial Merch. Servs., Inc., 560 F.3d

1137, 1144 (9th Cir. 2009).



         Case 2:16-cv-04170-NKL Document 452 Filed 01/04/21 Page 1 of 3
       Some courts have shifted the cost of notice to defendants after liability has been

established. However, those cases largely involved scenarios not presented here. See, e.g., Macarz

v. Transworld Sys., Inc., 201 F.R.D. 54, 59 (D. Conn. 2001), on reconsideration (May 11, 2001)

(shifting cost of notice where defendant did not object); Six (6) Mexican Workers v. Arizona Citrus

Growers, 641 F. Supp. 259, 264 (D. Ariz. 1986) (shifting costs where defendants intentionally

failed to properly maintain records and there may have been substantial costs involved in locating

class members whose whereabouts were unknown), judgment modified and remanded, 904 F.2d

1301 (9th Cir. 1990); Catlett v. Missouri Highway & Transp. Comm’n, 589 F. Supp. 949, 952

(W.D. Mo. 1984) (shifting costs of notice after liability was established because, in part, “of the

substantiality of the cost involved”); Baez v. LTD Fin. Servs., L.P., No. 615CV1043, 2019 WL

2223773, at *7 (M.D. Fla. May 23, 2019) (shifting cost of providing notice “in its discretion”

where defendant did not respond to plaintiff’s arguments on the subject).

       Here, Plaintiffs have pointed to no special circumstances warranting the shifting of costs

associated with providing notice.       Moreover, the costs associated with the class notice

($32,795.61), which represent less than .08 percent of the damages award with prejudgment

interest, are not substantial relative to the common fund. Cf. Catlett, 589 F. Supp. at 952 (shifting

costs of notice “because of the substantiality of the cost involved”).


           b. Costs of Distribution

       Plaintiffs’ request to shift the costs of distributing the common fund to the class also is

denied for similar reasons. The only authority that Plaintiffs cite in support of their position that

the costs of distribution should be shifted is distinguishable. See Six (6) Mexican Workers, 641 F.

Supp. at 264 (shifting costs where defendants’ deliberate failure to properly maintain records likely

portended substantial costs for locating class members); Catlett, 589 F. Supp. at 952 (shifting costs



                                                  2
         Case 2:16-cv-04170-NKL Document 452 Filed 01/04/21 Page 2 of 3
because of their “substantiality”). Finding no basis to shift the costs of distribution—which are

estimated to be $61,947, or just .16% of the common fund without post-judgment interest, the

Court must decline the motion to shift those costs.


 II.   CONCLUSION

       For the reasons explained above, Plaintiffs’ motion to shift to State Farm the costs

associated with notice and the costs of distribution is DENIED. .

                                                      /s/ Nanette K. Laughrey
                                                      NANETTE K. LAUGHREY
                                                      United States District Judge

Dated: January 4, 2021
Jefferson City, Missouri




                                                3
         Case 2:16-cv-04170-NKL Document 452 Filed 01/04/21 Page 3 of 3
